Citation Nr: 1754355	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  11-07 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for left eye corneal scar and irregular pupil, status post subretinal hemorrhage, on an extraschedular basis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


REMAND

The Veteran served on active duty from February 2006 to February 2010, including service in Iraq. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran testified at a Board hearing in June 2011. 

In September 2016, the Board denied the claim for an initial disability rating in excess of 10 percent for left eye corneal scar and irregular pupil, status post subretinal hemorrhage.  The Veteran filed a timely appeal of the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2017 Joint Motion for Partial Remand (Joint Motion) the parties to the Joint Motion moved the Court to vacate and remand the part of the September 2016 Board decision that denied entitlement to an initial disability rating in excess of 10 percent for left eye corneal scar and irregular pupil, status post subretinal hemorrhage.  The Joint Motion was granted in a September 2017 Court Order.

The August 2017 Joint Motion found deficiencies in the September 2016 Board decision regarding consideration for an extraschedular evaluation for the Veteran's service-connected left eye disability.  Specifically, according to the Joint Motion, the Board did not adequately address whether referral for an extraschedular evaluation under 38 C.F.R. § 3.321(b) was warranted in this case.

Where a service-connected disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards, an extraschedular evaluation may be assigned.  38 C.F.R. § 3.321(b).  Such consideration involves a three-step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Here, the schedular criteria do not reasonably describe the Veteran's disability level and symptomatology.  The medical evidence shows that the Veteran's left eye disability results in photophobia, difficulty seeing at night, and glare sensitivity.  He has additionally complained of watery eyes, blurring, haloes, floaters, and muscle twitches.  These symptoms are outside those described by the applicable Diagnostic Code. 

As for the other factors relevant to determining whether referral for extraschedular consideration is warranted, the Board notes that during a February 2010 VA examination, the Veteran reported being a full-time student and the January 2014 VA examiner specifically found that the Veteran's left eye disability did not impact his ability to work.  Although the record does not show that his disability has resulted in marked interference with employment, or frequent periods of hospitalization, because some of his symptomatology is simply not contemplated in the applicable rating criteria, the Board nevertheless concludes that his disability presents the requisite exceptional or unusual disability picture beyond that contemplated by the assignment of a 10 percent rating.

The Board cannot assign an extraschedular rating in the first instance; rather, a remand for referral to the Under Secretary for Benefits or Director of Compensation Service (Director) is necessary.  38 C.F.R. § 3.321(b)(1) (2017).  Thus, the claim for an initial disability rating in excess of 10 percent for left eye corneal scar and irregular pupil, status post subretinal hemorrhage must be referred to the Director for consideration of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009); see Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) (outlining the "elements that must be established before an extraschedular rating can be awarded"); 38 C.F.R. § 3.321(b)(1).

Accordingly, the case is REMANDED for the following action:

1. The AOJ must refer the claim to the Under Secretary for Benefits or the Director for consideration of an extraschedular rating.  The Under Secretary for Benefits or the Director must determine whether the Veteran is entitled to assignment of an extraschedular rating for his service-connected left eye disability, rated initially as 10 percent disabling, in accordance with the provisions of 38 C.F.R. § 3.321(b).  The rating board should include a full statement of all factors having a bearing on the issue. 

2. Readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

	
Copy mailed to:  Disabled American Veterans 

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

